Case 2:20-cv-00376-JAD-NJK Document 82 Filed 05/15/20 Page 1 of 8
     Case 2:20-cv-00376-JAD-NJK Document 82 Filed 05/15/20 Page 2 of 8




 I          3.        That since                     1993        Petitioner has been and presenfly is a

2    member in good standing of the    bu of the highest Court of the State of              Califomia

3    where Petitioner regululy practices    law. Petitioner shall attach a certificate   mrnliffirt"   bar or

4    from the clerk of the supreme court or highest admitting court of each statg territory, or insular

 5   possession of the United States in which the applicant has been admitted to practice law certifying

6    fie applicanfs   membership therein is in good standing.

 7          4.        That Petitioner was admitted to practice before the following United States      Distict
 8   Courts, United States Circuit Courts of Appeal, the Supreme Court of the United States and Courts

 9   of other States on the dates indicated for eaclu and that Petitioner is presently a memberin good

l0   standing of the bars of said Courts.

l1                           Court                              Date Admitted               Bar Nunrber

t2                Califomia Supreme Court                          tzlt1lt993                  t69077

r3       U.S. Court of Appeals for the First Circuit               812212019                  ll90l63
t4      U.S. Court of Appeals for tre Fourth Circuit                7/212019

l5       U.S. Court of Appeals fortheNinth Circuit                 9/18/1998

l6    U.S. District CourL Central District of Califomia            712611999

17    U.S. District CouG Northem     Distict of California         rc|412006

t8       See Attachment    A for additional admissions

l9
            5.        Thar trere are or have been no disciplinary proceedings instituted agains petitioner,
20
     nor any suspension of any license, certificate or privilege to appear before any judicial" regulatory
2t
     or administrative body, or any resignation or termination in order to avoid disciplinary or
22
     disbarment proceedings, except as described in detail below:
23

u
25

26

n
28                                                       D                                              Rev.5/16
     Case 2:20-cv-00376-JAD-NJK Document 82 Filed 05/15/20 Page 3 of 8




 I              6.             That Petitionerhas never been denied admission to the State Bar of Nevada (Give

 2    particulars        if   ever denied admission):

 ?

 4

 5

 6                             That Petitioner is a member of good standing in the following Bar Associatiqrs.

 7     one.

 8

 9

l0              8.             Petitioner has filed application(s) to appear as counsel urder Local Rule              IA I l-2
ll    (forrcrty LR lA 10-2) during the past three (3) years in the        following matters:    (State   'moe' if m   rylirilior.)
t2    Date of   Application                    Cause                        Title of Court                   Was Application
                                                                          Administrative Body                    C-ranted   or
l3                                                                          or Arbitrator                             Denied

l4                  None

l5
l6
17

l8
l9                               (If necessary, please attach   a statement of additional applications)

20              9.             Petitioner consstts to the jurisdiction of the courts and disciplinary boards ofthe

2t    State of Nevada            wi&   respect to the law of this state goveming the conduct of attomeys to the same

22    er(ent as a member of the State Bar of Nevada

23              10.            Petitioner agrees to comply with the standards of professional conduct required                 of
24    the members of the bar of this court.
25              I   l.         Petitioner has disclosed in writing to the client that the applicant is not admitted to

26    practice in ftis jurisdiction and that the client has consented to such representation.

27

28                                                                 T                                                     Rev.5/16
     Case 2:20-cv-00376-JAD-NJK Document 82 Filed 05/15/20 Page 4 of 8




 I           That Petitioner respecffi.rlly prays that                admitted to practice before this Court

2    FOR TFIE PI.JRJOSES OF THIS CASE ONLY.

3

4
     STATE OF           Califomia             )
5                                             )
     COLJNTY    OF        Los Angeles         )
6

7                Ann Marie    Mortimer-       petitioner,                           deposes and says:

 8   That the foregoing statemenB are true.

 9

l0   Subscribed and swom to before me this

tl
t2
        06*t       auv"r      MaLr
                              ----U--                 .      2o2o                S€€
                                                                                SQnedr
                                                                                Dated:
t3
                      Notary Public or Clerk of Court
t4
15

l6                   DESIGNATION OF RESIDENT ATTORNEY ADMITTED TO
                      TIIE BAR OT THIS COURT AND CONSENT THERETO.
t7
             Pursuant to the requirements of the Local Rules of Practice      forthis Court, the Petitioner
l8
     believes it to be in the best interests of the client(s) to   designate        Robert A. Ryan
l9                                                                             (name of local cormsel)
     Attomey at Law, member of ttre State of Nevada and previously admitted to practice before &e
20
      above-entitled Court as associate resident counsel in this action. The address and email address         of
2t
      said designated Nevada coursel is:
22

23                             Pisanelli Bice PLLC,400 South Tttr Street, Suite 300

71
                        Las   Vegas                      .             Nevada                .--CpffiO-
                                                                                                 t9101
25

26              (702)214-2lm                                 RR@pisanellibice.com

27

28                                                           4                                           Rev.5/t6
Case 2:20-cv-00376-JAD-NJK Document 82 Filed 05/15/20 Page 5 of 8




                                  /s/ Ashley Eddy




  Dated: May 15, 2020.
         Case 2:20-cv-00376-JAD-NJK Document 82 Filed 05/15/20 Page 6 of 8




                                                Jurat
      notary public or other officer completiug this eertificate verifies only the idendty of the
              who signed the document, to which this certificate is attache{ and not the
                           orvalidity of that document.


State of California

County   of   Los Angeles

Subscribed and sm,orn to (or affirmed) before me on this 06 day of May 2020
byAnn Marie Mortimer proved to me on the basis of satidactory evidence to be the
person$f who appeared before me.


                                                                                 'wffi,k?




                             OPTIONAL INFORMATION

                        DESCRIPTION OF ATTACHED DOCUMENT

     V€Rttrl6P PeTrTtO^l FoR pesHlgsro^r -rb PRAcnce
                                  (rTrLE OR DESCruPIION OF DOCT MENT)

      cAs6 "t# rreeterfq FrtGl No. Z'.ao-cv - 0o?'Io-JAD                     -   NJK
                            (rTrr,E oR DEscRrpTroN oF oocuunrvr coNTTNUED)
        Case 2:20-cv-00376-JAD-NJK Document 82 Filed 05/15/20 Page 7 of 8



                                            ATTACHMENT A

                                   Ann Marie Mortimer Court Admissions



                                                                  Active
                                                                 Member in
                                                                   Good
                  Court                     Date of Admission    Standing    Bar Number
California Supreme Court                    December 13, 1993        Yes       169077
U.S. Court of Appeals for the               August 22, 2019          Yes      1190163
First Circuit
U.S. Court of Appeals for the               July 2, 2019             Yes
Fourth Circuit
U.S. Court of Appeals for the               September 18, 1998       Yes         -
Ninth Circuit
U.S. District Court for the                 July 26, 1999            Yes         -
Central District of California
U.S. District Court for the                 October 4, 2006          Yes         -
Northern District of California
U.S. District Court for the                 November 13, 2008        Yes         -
Eastern District of California
U.S. District Court for the                 September 22, 2006       Yes         -
Southern District of California
U.S. Tax Court                              February 27, 2015        Yes      MA0718




079332.0000017 EMF_US 79633694v1
Case 2:20-cv-00376-JAD-NJK Document 82 Filed 05/15/20 Page 8 of 8

           The State Bar                                         OFFICE OF ATTORNEY REGULATION
           of Califurnia                                                  & CONSUMER RESOURCES

      180 Howard Street, San Francisco, CA 94105          888-800-3400      AttorneyRegulation@calbar.ca.gov




                        CERTI FICATE OF STAN DI NG




                                                                           March 23,2020




 TO WHOM IT MAY CONCERN:


 This is   to certify that according to the records of the State Bar, ANN MARIE
 MORTIMER, #L69077 was admitted to the practice of law in this state by the
 Supreme Court of California on December 13, 1993 and has been since that date,
 and is at date hereof, an ACTIVE licensee of the State Bar of California; and that no
 recommendation for discipline for professional or other misconduct has ever been
 made bythe Board of Trustees or a Disciplinary Board to the Supreme Court of the
 State of California.




                                                   THE STATE BAR OF CALIFORNIA




                                                    /"rre 4/"4
                                                   Louise Turner
                                                   Custodian of Records
